Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/22 is being considered by the examiner.
Drawings
Clear and high contrast copy of the drawings are requested. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color or low quality photograph. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Cited Prior Art
The following references are cited as either part of the rejections presented below or as pertinent art of record. Applicant is kindly invited to review them prior replying to this action. 
LOHR (US 7498526), STEELE (US 8075156), CANINO (US 2010/0074700), VANKO (US 9028088 and US 9328915), AOKI (US 10344951), REJMAN (US 9923249), HANCHETT (US 7871177); in view of BAYAT (US 10119663), BRUSTEIN (US 6158874), GAMMACHE (US 5097399), SHARRAH (US 5871272), BRITTELL (US 5749646), GULLIKSEN (US 4225906), WATERS (US 7066619), WORMAN (US 10738980), KELLER (US 10400962). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over REJMAN in view of BAYAT. 
Regarding claim 1, REJMAN (FIG.s 1-13) discloses a power tool (FIG. 13) comprising a housing containing a motor (evident); an output member configured to be driven by the motor (evident) to perform an operation on a workpiece; a handle (315 FIG. 13) having a first end portion coupled to the housing (evident) and a second end portion; a base (lower portion thereof in FIG. 13) coupled to the second end portion of the handle; and a light emitting assembly (including 128, 400, 402 FIG.s 3-13) coupled to the base, the light emitting assembly configured to be operable in a first mode to illuminate the workpiece (col. 7 line 27-34 and col. 8 line 27-43) and a second mode to indicate a condition of the power tool responsive to the power tool signaling the condition to the light emitting assembly (see col. line 27-34, col. 8 line 27-43 and col. 8 line 61 to col. 9 line 24).
REJMAN does not explicitly show the coupling of the light emitting assembly to the base being pivotal.
BAYAT (FIG.s 1-4) teaches a light emitting assembly (12 FIG. 1) being pivotally coupled to a base (26 FIG. 1). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pivotally couple the light emitting assembly and the base, such as taught by BAYAT, in the power tool of REJMAN in order to structurally enhance the operational modularity of the power tool. 
Regarding claim 16, REJMAN (FIG.s 1-13) discloses a power tool (FIG. 13) comprising: a housing containing a motor; an output member configured to be driven by the motor to perform an operation on a workpiece; a handle (315 FIG. 13) having a first end portion coupled to the housing and a second end portion; a base (lower portion thereof) coupled to the second end portion of the handle; and a light emitting assembly (including 128, 400, 402 FIG.s 3-13) coupled to the base and including a front surface that faces generally toward the workpiece and a top surface transverse to the front surface that faces generally toward the housing, wherein the light emitting assembly is configured to be operable in a first mode (illuminating workpiece col. 7 line 27-34 and col. 8 line 27-43) in which light having a first light quality is emitted only from a front surface of the light emitting assembly toward the workpiece to illuminate the workpiece and in a second mode (indicating operation of the tool see col. line 27-34, col. 8 line 27-43 and col. 8 line 61 to col. 9 line 24) in which light having a second light quality is visible from both the front surface and the top surface of the light emitting assembly.
REJMAN does not explicitly show the second mode light being emitted from both top and front surfaces of the light emitting assembly. 
BAYAT (FIG.s 1-4) teaches a light emitting assembly (12 FIG. 1) in which light is emitted from both the front surface and the top surface of the light emitting assembly (structurally evident of 14 and 20 FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the associated structure, such as a reflecting isolator, for directing light in two different directions, such as taught by BAYAT, with the light emitting assembly of REJMAN, such that in the second mode only the light is emitted from both the front surface and the top surface of the light emitting assembly, in order to improve the operational modularity of the apparatus. 
Regarding claim 2, REJMAN further discloses the light emitting assembly includes a first light unit (128 FIG. 8) that illuminates in the first mode and a second light unit (400 FIG. 8) that illuminates in the second mode.
Regarding claim 3, REJAMN further discloses the first light unit comprises a first LED (evident, light emitting device).
Regarding claim 4, REJMAN further discloses the second light unit comprises a plurality of second LEDs (400-404 col. 9 line 5).
Regarding claims 12-15, REJMAN further discloses the first light unit has a first light quality and the second light unit has a second light quality that is different from the first light quality (evident from col. 8 line 27-43), wherein the first light quality comprises a first color and the second light quality comprises a second color that is different from the first color, wherein the first light quality comprises a first brightness and the second light quality comprises a second brightness that is different from the first brightness, and wherein the first light quality comprises a steady light and the second light quality comprises a flashing light (as discussed in cited column).
Claim(s) 5-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over REJMAN in view of BAYAT and BRUSTEIN. 
Regarding claim 5, REJMAN does not explicitly show an isolator and the front and top surfaces of the light emitting assembly. 
BRUSTEIN (FIG.s 1-11) teaches a light emitting assembly (see 30-34 and 46, 56 FIG. 5) coupled to a base (20 FIG. 4) and including a front surface that faces generally toward a workpiece, a top surface transverse to the front surface that faces generally toward a different direction, a first light unit (46 FIG. 5) received in the light emitting assembly, a second light unit (56 FIG. 5) received in the light emitting assembly, and an isolator (40, 44, 54 FIG. 5) received in the light emitting assembly, wherein the light emitting assembly includes the isolator that isolates an illumination of the first light unit from an illumination of the second light unit, the isolator is configured to direct light from the first light unit toward the front surface, to direct light from the second light unit toward the front surface and the top surface, and to isolate the light from the first light unit from the light from the second light unit (operationally evident of the structure).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an isolator and its associated light source arrangement, such as taught by BRUSTEIN, with the light emitting assembly of REJMAN in view of BAYAT, in order to improve the structural modularity and functional clarity of the apparatus. 
Regarding claim 6, BRUSTEIN further teaches the light emitting assembly includes a front surface that faces generally toward the workpiece and a top surface transverse to the front surface that faces generally toward the housing (structurally evident).
The motivation to combine is same as in claim 5 above. 
Regarding claim 7, BAYAT further teaches the light unit illuminates through both the front surface and the top surface of the light emitting assembly (evident of 14 and 20 FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively would have recognized that the combination of REJAMN in view of BAYAT of claim 1 above and BRUSTEIN of claim 5 above is capable of having one light emitted in both directions, as taught by BAYAT, and another emitted in an isolated directions, such as taught by BRUSTEIN, in order to have an enhance operational modularity. 
Regarding claim 8, REJMAN further discloses the top surface comprises indicia (see 129 FIG. 5) with a transparent or translucent portion through which the second light unit illuminates in the second mode.
Regarding claim 9, BRUSTEIN further teaches in the first mode, the first light unit illuminates only through the front surface of the light emitting assembly (structurally evident of FIG. 5).
The motivation to combine is same as in claim 5 above. 
Regarding claim 10, BRUSTEIN further teaches the light emitting assembly includes an isolator (including 44 and 54 FIG. 5) configured to isolate light from the first light unit from light from the second light unit.
The motivation to combine is same as in claim 5 above. 
Regarding claim 11, BRUSTEIN further teaches the isolator is configured to direct light from the first light unit toward the front surface and to direct light from the second light unit toward the front surface and the top surface.
The motivation to combine is same as in claim 5 above. 
Regarding claim 17, REJMAN further discloses a first light unit that illuminates in the first mode, and a second light unit that illuminates in the second mode (see 128 and 400 FIG.s 3-13, and col. 8 line 27 to col. 9 line 24). 
Although implied, REJAMN does not explicitly show an isolator. 
BRUSTEIN teaches an isolator (44, 54 FIG. 5) configured to isolate light from the first light unit (46 FIG. 5) from light from the second light unit (56 FIG. 5).
The motivation to combine is same as in claim 5 above. 
Regarding claim 18, REJMAN further discloses the second mode indicates a condition of the power tool responsive to the power tool signaling the condition to the light emitting assembly (see col. 8 line 27 to col. 9 line 24).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REJMAN in view of BRUSTEIN. 
Regarding claim 19, REJMAN (see FIG.s 1-13) discloses a power tool (FIG. 13) comprising a housing containing a motor; an output member configured to be driven by the motor to perform an operation on a workpiece; a handle (315 FIG. 13) having a first end portion coupled to the housing and a second end portion; a base (lower portion thereof) coupled to the second end portion of the handle; and a light emitting assembly (including 128, 400, 402 FIG.s 3-13) coupled to the base and including a front surface that faces generally toward the workpiece, a top surface transverse to the front surface that faces generally toward the housing, a first light unit (illuminating the workpiece see col. line 27-34, col. 8 line 27-43 and col. 8 line 61 to col. 9 line 24) received in the light emitting assembly, a second light unit (indicating operation of the tool see col. line 27-34, col. 8 line 27-43 and col. 8 line 61 to col. 9 line 24) received in the light emitting assembly, and an isolator (not explicitly shown but operationally required) received in the light emitting assembly, wherein the isolator is configured to direct light from the first light unit toward the front surface, to direct light from the second light unit toward the front surface and the top surface.
Although implied, REJMAN does not explicitly show the isolator to isolate the light from the first light unit from the light from the second light unit.
BRUSTEIN (FIG.s 1-11) teaches a light emitting assembly (see 30-34 and 46, 56 FIG. 5) coupled to a base (20 FIG. 4) and including a front surface that faces generally toward a workpiece, a top surface transverse to the front surface that faces generally toward a different direction, a first light unit (46 FIG. 5) received in the light emitting assembly, a second light unit (56 FIG. 5) received in the light emitting assembly, and an isolator (40, 44, 54 FIG. 5) received in the light emitting assembly, wherein the isolator is configured to direct light from the first light unit toward the front surface, to direct light from the second light unit toward the front surface and the top surface, and to isolate the light from the first light unit from the light from the second light unit (operationally evident of the structure).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an isolator and its associated light source arrangement, such as taught by BRUSTEIN, with the light emitting assembly of REJMAN, in order to improve the structural modularity and functional clarity of the apparatus. 
Regarding claim 20, REJMAN further discloses the light emitting assembly is configured to be operable in a first mode to illuminate the workpiece and a second mode to indicate a condition of the power tool responsive to the power tool signaling the condition to the light emitting assembly (col. 8 line 27 to col. 9 line 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875